207 F.2d 562
UNITED STATESv.CLAWANS.
No. 11085.
United States Court of Appeals Third Circuit.
Submitted October 22, 1953.
Decided October 28, 1953.

William E. Sandmeyer, Newark, N. J., for appellant.
Warren E. Burger, Asst. Atty. Gen., Edward H. Hickey, George Arthur Fruit, Robert A. Sauer, Nathan Siegel, Cecil H. Lichliter, Washington, D. C., for appellee.
Before MARIS, GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a judgment of the district court of New Jersey granting a final injunction under the Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix, § 1881 et seq., restraining her from enforcing a judgment in ejectment recovered in the Superior Court of New Jersey against the tenant of an apartment in Newark, New Jersey. The final injunction was granted by the district court on March 11, 1953 and the defendant filed her notice of appeal on May 6, 1953. On July 31, 1953 the Housing and Rent Act ceased to be in effect in the State of New Jersey. The provisions of the act authorizing the final injunction here appealed from, therefore, no longer support it and the whole proceeding is moot.


2
Accordingly the judgment of the district court will be vacated and the cause will be remanded with directions to dismiss the complaint as moot.